         IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                       CENTRAL DIVISION


    DALE BURNINGHAM and LANA                               MEMORANDUM DECISION
    BURNINGHAM,                                                AND ORDER

                  Plaintiffs,

    v.                                                   Case No. 2:17-cv-00092-JNP-PMW

    WRIGHT MEDICAL GROUP, INC. and
    WRIGHT MEDICAL TECHNOLOGY,
    INC.,                                                   District Judge Jill N. Parrish

                  Defendants.                         Chief Magistrate Judge Paul M. Warner


          District Judge Jill N. Parrish referred this case to Chief Magistrate Judge Paul M. Warner

pursuant to 28 U.S.C. § 636(b)(1)(A). 1 Before the court are Defendants Wright Medical Group,

Inc. and Wright Medical Technology, Inc.’s (collectively, “Defendants”) short form discovery

motion, 2 and Plaintiffs Dale Burningham and Lana Burningham’s (collectively, “Plaintiffs”) two

short form discovery motions. 3 The court has carefully reviewed the written memoranda

submitted by the parties. Pursuant to Civil Rule 7-1(f) of the Rules of Practice for the United

States District Court for the District of Utah, the court has concluded that oral argument is not




1
    See docket no. 24.
2
    See docket no. 67.
3
    See docket no. 73, 75.
necessary and will decide the motions on the basis of the written memoranda. See DUCivR

7-1(f).

                                       LEGAL STANDARDS

          Before addressing the above-referenced motions, the court sets forth the following

general legal standards governing discovery. Rule 26(b)(1) provides:

                 Parties may obtain discovery regarding any nonprivileged matter
                 that is relevant to any party’s claim or defense and proportional to
                 the needs of the case, considering the importance of the issues at
                 stake in the action, the amount in controversy, the parties’ relative
                 access to relevant information, the parties’ resources, the
                 importance of the discovery in resolving the issues, and whether
                 the burden or expense of the proposed discovery outweighs its
                 likely benefit. Information within this scope of discovery need not
                 be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1). “The district court has broad discretion over the control of discovery,

and [the Tenth Circuit] will not set aside discovery rulings absent an abuse of that discretion.”

Sec. & Exch. Comm’n v. Merrill Scott & Assocs., Ltd., 600 F.3d 1262, 1271 (10th Cir. 2010)

(quotations and citations omitted).

                                             ANALYSIS

I.        Defendants’ Short Form Discovery Motion

          Defendants seek a protective order forbidding the discovery sought in Plaintiffs’

subpoena to a third party, MicroPort Orthopedics, Inc. (“MicroPort”). Defendants contend that

MicroPort acquired Defendant Wright Medical Technology, Inc.’s (“WMT”) OrthoRecon

division in January 2014, which included the product lines of the components Plaintiff received.

Defendants also contend that MicroPort’s acquisition post-dates all of Plaintiffs’ allegations in

this case and that MicroPort’s conduct is not implicated in this action. For those reasons,


                                                   2
Defendants contend that the discovery sought by Plaintiffs’ third-party subpoena to MicroPort is

not relevant and disproportionate.

       In response, Plaintiffs argue that the discovery they seek is relevant and generally

admissible. Plaintiffs also contend that Defendants have produced similar discovery in other

matters but have refused to produce the same discovery in this action.

       For the following reasons, the court agrees with Defendants’ arguments and concludes

that Plaintiffs’ arguments are without merit. First, the court has determined that Plaintiffs’

allegations concerning Defendants’ production of similar information in other matters are

entirely unpersuasive. Whether Defendants have or have not produced similar information in

other matters has no bearing on the court’s determination about whether Defendants should

produce the discovery sought by Plaintiffs in this action. Instead, the court must focus on the

claims and defenses in this action when determining relevance for purposes of discovery.

       Second, Plaintiffs, through their third-party subpoena to MicroPort, are attempting to

obtain information about conduct that is not implicated in this action and that post-dates any of

Plaintiffs’ allegations. The court concludes that such information is neither proportional to the

needs of this action nor relevant to the claims and defenses in this action. See Fed. R. Civ. P.

26(b)(1).

       For those reasons, this motion is granted. The court will not permit Plaintiffs to obtain

the discovery sought by way of their third-party subpoena to MicroPort.




                                                  3
II.    Plaintiffs’ Short Form Discovery Motions

       A.      Plaintiffs’ Motion to Compel

       Plaintiffs seek a court order compelling WMT to produce documents and information

concerning fracture events associated with the PPG Profemur modular neck device (“PPG

neck”). Plaintiffs assert that the PPG neck was designed in 1985 by an orthopedic device

manufacturer in Europe and that WMT purchased that manufacturer in 1999. In the discovery

requests that are implicated in this motion, Plaintiffs seek information about the PPG neck from

1985 to the present. Plaintiffs argue that the discovery they seek is relevant to their claims for

negligence and strict liability, as well as their request for punitive damages. Plaintiffs also argue

that Defendants have been ordered to produce the discovery sought concerning the PPG neck in

other state and federal matters.

       In response, Defendants contend that Plaintiffs are seeking information related to a

different product sold by a non-party entity in Europe in the 1980s and 1990s. Defendants also

contend that WMT never manufactured or sold the PPG neck. Based upon those contentions,

Defendants argue that the discovery sought by Plaintiffs is not proportional to the needs of this

action and is not relevant to the claims and defenses in this action.

       For the following reasons, this motion is denied. First, as indicated above, the court is

unpersuaded by any arguments from Plaintiffs concerning whether Defendants were ordered to

produce similar discovery in other matters. Again, the court must focus on the claims and

defenses in this action when addressing relevance for purposes of discovery.

       Second, the court concludes that the discovery requests that are the subject of this motion

seek information that is not proportional to the needs of this action and is not relevant to the


                                                  4
claims and defenses in this action. See Fed. R. Civ. P. 26(b)(1). The court has determined that,

on their face, the discovery requests are overly broad in terms of the time period for which they

seek information and, therefore, they are not proportional. The court has also determined that the

discovery requests seek information that is not relevant, as they request information related to a

different product than the one that is the subject of this action and about events occurring in

Europe in a time period stretching to over thirty years ago.

       B.      Plaintiffs’ Motion Regarding Requests for Admission

       Plaintiffs seek a court order declaring that Plaintiffs’ requests for admission no. 1-3 are

deemed admitted. In their requests for admission no. 1-3, Plaintiffs asked Defendants to admit

that certain devices were implanted and that the same devices were the subject of device recalls.

       In their responses to those requests for admission, Defendants admitted that the particular

devices were implanted, but objected to the portion of the requests relating to whether the

devices were the subject of recalls. One of those objections was that the requests for admission

sought information pertaining to the actions of a third party over whom Defendants have no

control.

       In this motion, Plaintiffs argue that Defendants can neither dispute that the devices in

question were implanted nor deny that those devices were the subject of recalls. Based upon that

argument, Plaintiffs contend that their requests for admission no. 1-3 should be deemed admitted.

       In response, Defendants argue that WMT did not recall the devices that are the subject of

Plaintiffs’ requests for admission no. 1-3. Instead, according to Defendants, those recalls were

issued by a third party over whom Defendants have no control. Thus, Defendants argue, their

objection in that regard is well taken.


                                                 5
          The court agrees with Defendants’ arguments. As Defendants correctly argue, Plaintiffs’

requests for admission no. 1-3 are phrased in the passive voice with respect to the recalls and do

not identify the party responsible for the recalls. The court concludes that, even if Defendants

have some knowledge of recalls for the identified devices, they could not be expected to provide

an admission for such vaguely phrased requests for admission. Accordingly, the court concludes

that Defendants’ objections to the portion of requests for admission concerning recalls are valid.

Therefore, this motion is denied.

          Plaintiffs seek an award of reasonable expenses incurred in connection with this motion.

Given that the court has denied the motion, it logically follows that Plaintiffs are not entitled to

such an award.

                                  CONCLUSION AND ORDER

          In summary, IT IS HEREBY ORDERED:

          1.     Defendants’ short form discovery motion 4 is GRANTED.

          2.     Plaintiffs’ two short form discovery motions 5 are DENIED.

          IT IS SO ORDERED.

          DATED this 22nd day of May, 2019.

                                               BY THE COURT:




                                               PAUL M. WARNER
                                               Chief United States Magistrate Judge

4
    See docket no. 67.
5
    See docket nos. 73, 75.

                                                  6
